Citation Nr: 0118264	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  99-13 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for acute 
gastroenteritis, claimed as stomach nausea, to include as due 
to an undiagnosed illness.

2.  Entitlement to service connection for chest pain at rest 
with shortness of breath, to include as due to an undiagnosed 
illness.

3.  Entitlement to service connection for chronic headaches, 
to include as due to an undiagnosed illness.

4.  Entitlement to service connection for sleeplessness, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for shakes, to include 
as due to an undiagnosed illness.

6.  Entitlement to service connection for cold sweats, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for residuals of a 
right ankle sprain.

8.  Entitlement to service connection for residuals of a left 
knee injury, to include a bucket handle tear of the left 
medial meniscus.

9.  Entitlement to service connection for shortening of the 
left leg.

10.  Entitlement to service connection for familial 
osteochondromas of the right heel, claimed as a bone spur.

11.  Entitlement to service connection for chronic fatigue, 
to include as due to an undiagnosed illness.

12.  Entitlement to service connection for motion sickness, 
to include as due to an undiagnosed illness.

13.  Entitlement to service connection for rotten teeth, to 
include as due to an undiagnosed illness.

14.  Entitlement to service connection for sore hands, to 
include as due to an undiagnosed illness.

15.  Entitlement to service connection for a chronic low back 
disorder.

16.  Entitlement to service connection for bone growth of the 
non-dominant left thumb.


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel



INTRODUCTION

The veteran served on active duty from November 1981 to 
November 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
benefits sought.


REMAND

This case was previously remanded to the RO in November 2000.  
In that November 2000 remand, the Board observed that the 
veteran had claimed service connection for various 
disabilities on a direct basis and/or under the presumptive 
regulations pertaining to Persian Gulf War veterans; however 
the veteran was never afforded a VA examination in order to 
determine the most probable pathology of his various claimed 
disabilities.  

The Board further observed in its November 2000 remand that 
the veteran had alleged that his various illnesses were 
proximately due to or the result of receiving various 
vaccinations as antidotes to chemical and biological warfare.  
Under 38 U.S.C.A. § 1117 (West Supp. 2000), the Secretary of 
VA may pay compensation to any Gulf War veteran suffering 
from an illness or combination of illnesses manifested by 
signs or symptoms of undiagnosed illnesses, and who may have 
acquired these symptoms as a result of exposure to the 
"complex biological, chemical, physical and psychological 
environment of the Southwest Asia theater of operations."  
The history notes that, in addition to exposure to external 
environmental hazards such as fumes and smoke from military 
operations, oil well fires, and the possible exposure to 
agents of chemical and biological warfare, members of the 
Armed Forces were exposed to investigational drugs and 
vaccines, and were also given multiple immunizations.  

The November 2000 Board remand also noted that VBA All-
Stations Letter 98-17 (2/26/98) contained mandatory 
guidelines for disability examinations of Gulf War veterans, 
outlined in a memorandum dated February 6, 1998.  A review of 
the record indicated that the veteran should be examined 
pursuant to these guidelines.  The RO was advised to obtain a 
copy of this letter and the accompanying memorandum, and to 
provide the examiner with a copy of the guidelines prior to 
scheduling the examination.  A review of the claims file does 
not reveal that such an examination was ever requested or 
scheduled.  Noncompliance with a Board remand will result in 
another remand to cure that defect.  See Bruce v. West, 11 
Vet. App. 405, 410 (1998); Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).

In its remand, the Board also noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000), that this law was clearly more favorable to the 
veteran's claim than prior law, which it replaced, and that 
the new law governed development of the veteran's claims.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) (where law 
or regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000 (Apr. 10, 2000).  The remand then 
indicated that it would be incumbent upon the RO to review 
the entire evidentiary record prior to any further 
consideration of these issues by the Board.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Currently, the Board also notes that another portion of the 
VCAA (to be codified at 38 U.S.C.A. § 5103A), provides that 
in the case of a claim for disability compensation, the 
assistance provided the veteran shall include providing a 
medical examination or obtaining a medical opinion when such 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(1).  That section further provides 
that VA shall treat an examination or opinion as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the veteran) 
contains competent evidence the veteran has a current 
disability or persistent or recurrent symptoms of disability, 
and indicates that the disability or symptoms may be 
associated with the veteran's active duty service, but does 
not contain sufficient medical evidence to make a decision on 
the claim.  (to be codified at 38 U.S.C.A. 
§ 5103A(d)(2)(A),(B),(C)).

Accordingly, the veteran's claims must be remanded for 
compliance with the November 2000 Board remand.  That is, the 
veteran's claims must be remanded in order to provide the 
veteran with VA examinations to determine the most probable 
pathology of his various claimed disabilities.

In that regard, the Board notes that the veteran has reported 
receiving his most current medical treatment at the VA 
Medical Center (VAMC) in Miami, Florida.  The Board also 
notes the veteran has indicated that he would prefer to 
report to the Miami VAMC for any scheduled VA examination.  
Thus, on Remand, the RO should contact the veteran prior to 
scheduling his VA examinations, to determine whether he 
wishes the examinations in St. Petersburg or in Miami.

Additionally, in the Board's November 2000 remand it was also 
noted that, in October 1999, prior to certification of this 
appeal to the Board, the RO received copies of pertinent 
treatment records from Mariners Hospital, and that a review 
of the record revealed that the RO had not considered this 
evidence and it had not been the subject of a supplemental 
statement of the case (SSOC).  Therefore, in accordance with 
38 C.F.R. §§ 19.31 and 19.37, the case was returned to the RO 
for reconsideration and issuance of an SSOC as to that 
evidence.  It appears from the current record, that the RO 
did not address this particular evidence in an SSOC prior to 
the certification of his appeal to the Board in March 2001.  

In that regard, the veteran has also submitted additional 
statements and private medical evidence within the applicable 
90-day period following notification of certification and 
transfer of the Board for appellate review in March 2001.  
See 38 C.F.R. § 20.1304(a).  These documents have been 
accepted by the Board pursuant to 38 C.F.R. § 19.37(b).  
Under 38 C.F.R. § 20.1304(c), any pertinent evidence which is 
submitted by an appellant which is accepted by the Board must 
be referred to the agency of original jurisdiction for review 
and preparation of an SSOC unless that procedural right is 
waived by the appellant.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should schedule the veteran 
for VA examination(s) to determine the 
most probable pathology of the veteran's 
claimed disorders.  The claims file, a 
copy of this REMAND, and a copy of the 
February 1998, memorandum containing the 
Guidelines for Persian Gulf War 
disability examinations must be made 
available to and be reviewed by the 
examiner(s) in conjunction with the 
examination(s).  All indicated x-rays, 
tests and special studies, to include 
appropriate range of motion studies, 
should be done.  A complete history, 
which includes the initial onset, 
frequency, duration, and severity of all 
complaints of each claimed 
symptom/disability, should be elicited 
from the veteran.  The examiner(s) should 
then correlate their respective findings 
and indicate whether the veteran 
manifests any chronic disorder and, if 
so, whether it is at least as likely as 
not (more than a 50 percent chance) that 
any such disorder is related to an 
undiagnosed illness, or otherwise related 
to service either by way of incurrence or 
aggravation.  A discussion of the salient 
facts and the medical principles involved 
will be of considerable assistance to the 
Board.  The examination report(s) should 
then be typed and associated with the 
veteran's claims folder.

In that regard, the veteran is advised 
that failure to report for a scheduled VA 
examination may have adverse 
consequences, including the possible 
denial of his claim.  See 38 C.F.R. 
§ 3.655(a)(b); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).  

2.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Furthermore, the RO should ensure that 
all development and notice requirements 
of the Veterans Claims Assistance Act 
(VCAA), have been complied with.

3.  The RO should then re-adjudicate the 
veteran's service connection claims, on 
the merits, on the basis of all the 
evidence of record and all applicable 
statutes, regulations, and caselaw.  If 
any determination remains adverse to the 
veteran, the RO should furnish the 
veteran a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which summarizes all of 
the evidence, to include the medical 
records from Mariners Hospital, and sets 
forth the applicable legal criteria 
pertinent to this appeal, including the 
provisions of the VCAA.  The veteran 
should then be afforded the opportunity 
to respond thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to accord due process and 
comply with the duty to assist.  No action is required of the 
veteran until he is notified by the RO.




The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


